Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/14/2021 has been entered. Claims 1-11, 17-20, and 22-23 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 10/13/2021.
Response to Arguments
Applicant’s arguments, see Page 1, filed 12/14/2021, with respect to the non-statutory double patenting rejection of claims 1-11 and 17-23 have been fully considered and are persuasive.  The rejection of claims 1-11 and 17-23 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Servilla on 12/29/2021.
The application has been amended as follows: 
Claim 23, line 2, “autologous blood collection” (first three words of line 2) is amended to “autologous blood collection set”
Claim 23, line 2, “autologous blood collection set” is amended to “the autologous blood collection set”
Claim 23, line 3, “the autologous blood” is amended to “autologous blood”

Reasons for Allowance
s 1-11, 17-20, and 22-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    504
    586
    media_image1.png
    Greyscale
Regarding Claim 1, the closest prior art of record is U.S. Patent App. 2015/0157848 to Wu and U.S. Patent App. Pub. 2016/0310721 to Lesser. Wu teaches a blood collection set (Fig. 18; the set is shown aspirating medication but could be used to collect blood) including a medical adapter (see Annotated Fig. 16) comprising: a first end (170); a second end (150) opposite the first end, the second end comprising a fitting connectable to a standard luer fitting of an intravenous medical device by a slip-type connection (Par. 0041, lines 14-17; the first and second ends in each of the embodiments may include standard luer slip fittings; thus the second end 150 in Fig. 16 may comprise a slip-type fitting rather than lock-type fitting shown); and a check valve (elements 116, 141, 190 form the check valve) that allows fluid flow only from the second end to the first end and prevents fluid flow from the first end to the second end (Par. 0010 discloses that the check valve is moveable in a proximal direction to allow fluid flow from second end 150 to first end 170 and is moveable in a distal direction to prevent fluid flow from first end 170 to second end 150; furthermore, the recited check valve only consists of elements 116, 141, and 190 as shown in Fig. 16; absent an external force, these elements only allow fluid to flow 
Wu is silent regarding the first end of the medical adapter assembly comprising a neuraxial fitting that is not directly connectable to a standard luer fitting and is removably connectable to a neuraxial fitting of a neuraxial syringe.
Lesser teaches an analogous invention directed to a medical adapter assembly that comprises a first end (Fig. 2, element 204) comprising a neuraxial fitting (Par. 0037, element 204 may be a male ISO 80369-6 fitting which is a neuraxial fitting) that is not directly connectable to a standard luer fitting; and a second end (Fig. 2, element 202) opposite the first end, the second end comprising a standard luer fitting (Par. 0037, element 202 may be a female Luer fitting) connectable to a standard luer fitting of an intravenous medical device, but Lesser is also silent regarding the neuraxial fitting removably connectable to a neuraxial fitting of a neuraxial syringe (Lesser teaches permanent connections only).  
Noting that neuraxial is taken to refer to fittings that are compliant with ISO 80369-6, as disclosed in Par. 0040 of the specification, the above feature cannot be found in or rendered obvious over the prior art, in combination with the other claimed features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783